





Exhibit 10.1


strykerlogoa57.jpg [strykerlogoa57.jpg]
Katy Fink
Vice President, Chief Human Resources Officer
2825 Airview Boulevard
Kalamazoo, MI 49002 USA
P 269 389 7721


www.stryker.com




July 6, 2018


Dear David:


In connection with your decision to retire from Stryker in 2019, and to develop
a plan for transitioning your roles and responsibilities prior to your
retirement, it is with pleasure that I hereby confirm our offer for you to serve
as Group President and Advisor to CEO, reporting to Kevin Lobo until your
retirement from Stryker on June 30, 2019.


Your effective date in the role of Group President and Advisor to CEO will begin
as of August 1, 2018. In this role, you will transition your responsibilities as
the Group President, Orthopaedics to the new leadership team responsible for the
businesses and teams you currently lead, provide support to new leadership with
strategic decisions, and provide other leadership and support as requested by
Stryker for other matters prior to your retirement. Your retirement date will be
June 30, 2019 (“Retirement Date”). The terms of your compensation and benefits
will remain the same as is currently in effect through the Retirement Date:


•
Your salary will remain at the annualized amount of $640,000.



•
You will continue to be eligible for the 2018 incentive bonus with a target
bonus percentage of 85% ($544,000). Terms of the bonus and your objectives will
remain consistent with the 2018 Bonus Plan dated February 7, 2018.



•
Your participation in Stryker’s 401(k) plan, Supplemental Executive Retirement
Plan, and stock awards including stock options, RSUs and PSUs will continue to
be governed by the terms of those plans. Included in these terms is the ongoing
vesting of granted stock awards through the retirement date of June 30, 2019.



In exchange for your assistance in the transition of your roles and
responsibility and agreeing to serve as Group President and Advisor to CEO
through the Retirement Date, Stryker will pay you an incentive bonus in the
amount of $272,000. To receive the bonus, you must remain employed by Stryker,
in good standing, through the Retirement Date and continue to support the
transition as outlined above. Stryker will pay the incentive bonus within
fifteen (15) calendar days after your retirement. Unless agreed to otherwise
between you and Stryker or the terms of the relevant plans, all salary and
benefits will end as of the Retirement Date.


Other provisions of your employment relationship with Stryker will continue in
effect, meaning that you agree to abide by the requirements and guidelines set
forth in Stryker’s Code of Conduct and other policies, Stryker’s Employee
Handbook and the terms of Stryker’s Confidentiality, Intellectual Property,
Non-Competition and Non-





--------------------------------------------------------------------------------





Solicitation Agreement that you signed. You also acknowledge that you are aware
of Stryker’s at-will employment relationship with you.


To accept this offer, please sign this letter on the space provided below and
return it to me. If you have any questions, please feel free to contact me.


Sincerely,


/s/ KATY FINK
 
 
Katy Fink
 
 
Vice President, Chief Human Resources Officer
 
 



I accept this offer of employment with Stryker and agree to the terms and
conditions outlined in this letter:




/s/ DAVID FLOYD
 
7/7/2018
David Floyd
 
Date









c: Employee file, Kevin Lobo





